DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/5/2022.
No claims have been added. 
Claim(s) 3, 5-11, 14, 26, 28-34, 37 and 39-46 has/have been cancelled.
Claims(s) 1-2, 4, 12-13, 15-25, 27, 35-36 and 38 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 1/28/2021 and 8/5/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/30/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, last two lines notes, “the first information”, however “first information” has not previously been noted.  The Examiner suggests changing claim 1, line 6, from “information” to “first information”, or something similar.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  claim 1, last two lines notes, “the first information”, however “first information” has not previously been noted.  The Examiner suggests changing claim 24, line 2, from “information” to “first information”, or something similar.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "..., data paths constraints, communication scheduling information, data path constraints, communication scheduling information, comprises service geographical information, or delay tolerant data (DTD capabilities of endpoints" in lines 4-6.  It is unclear why “data path constraints, communication scheduling information” is recited twice in the claim and it is unclear what “, comprises service geographical information, or delay tolerant data (DTD) capabilities of endpoints” is referring to.
Claim 27 recites the limitation "..., data paths constraints, communication scheduling information, data path constraints, communication scheduling information, comprises service geographical information, or delay tolerant data (DTD capabilities of endpoints" in lines 4-6.  It is unclear why “data path constraints, communication scheduling information” is recited twice in the claim and it is unclear what “, comprises service geographical information, or delay tolerant data (DTD) capabilities of endpoints” is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 16, 24, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. US 20170208503 in view of Fall et al. US 20140032730.

As to claim 1:
Ono et al. discloses:
An apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising:
receiving, from a second apparatus via the network, information comprising a ... communication configuration comprising an identifier and a delay tolerant characteristic;
(“A node in a DTN includes: a memory; and a processor coupled to the memory and configured to execute data transfer processing for the DTN, wherein the data transfer processing”; Ono et al.; Abstract”
(“At step S13, the DTN node 11 generates a configuration information bundle that stores configuration information indicating each attribute of the plurality of bundles generated at step S12. The configuration information or each bundle's attribute stored in the configuration information is used for selecting a bundle to be deleted or a bundle, of which payload is to be compressed, at an intermediate node (that is, the DTN nodes 12 and 13) as will be described later. As an example, each bundle's attribute may indicate whether or not deletion of the bundle or compression of the payload is allowed for each of the bundles at an intermediate node in the DTN 1. As an example, each bundle's attribute may indicate the classification of a data segment (that is, a fragment of the content) stored in the payload. In particular, each bundle's attribute may indicate whether the data segment stored in the payload corresponds to HTML data or resource data (for example, image, audio, or video). Each bundle's attribute may further indicate which one of a plurality of classifications of resource data (for example, image, audio, or video) the data segment stored in the payload corresponds to.”; Ono et al.; 0055)
(“At step S31, the DTN node 13 (12) receives, on the DTN 1, a plurality of bundles to be transferred to the same destination node (the DTN node 14). The plurality of bundles include a plurality of bundles that carry the data segments of a content and the configuration information bundle, which are described with reference to FIG. 3. It should be noted that the part of the plurality of bundles that carry the data segments may be deleted or compressed at another intermediate node in accordance with the procedure that is described with reference to FIG. 4.”; Ono et al.; 0068)
(“At step S32, the DTN node 13 (12) detects that a bundle relating to the delivery of the content is deleted at any of the nodes in the DTN 1 or the payload of the bundle is compressed at any of the nodes in the DTN 1. The detection may be performed, for example, by referring to the bundle ID of the bundle that is subjected to deletion or compression recorded in the configuration information bundle.”; Ono et al.; 0069)
(“FIG. 1 is a block diagram illustrating an example of the configuration example of a Delay/Disruption/Disconnect Tolerant Network (DTN) 1 according to a first example embodiment.”; Ono et al.; 0042)
(where
“processor coupled to the memory and configured to execute data transfer processing for the DTN, wherein the data transfer” maps to “processor”, “memory”, etc.
“DTN node 13” maps to “apparatus”,
“DTN node 11” maps to “second apparatus”,
“DTN node 13...receives...configuration information bundle”/”the bundle ID of the bundle that is subjected to deletion or compression recorded in the configuration information bundle”/”attribute of the plurality of bundles”/” Delay/Disruption/Disconnect Tolerant Network (DTN)” maps to “receiving, from a second apparatus via the network, information comprising a ... communication configuration comprising an identifier and a delay tolerant characteristic”, where “receives” maps to “receiving”, “configuration information bundle” maps to “communication configuration”, “bundle ID” maps to “identifier”, “deletion or compression”/”attribute of the plurality of bundles”/”Delay/Disruption/Disconnect Tolerant Network (DTN)” maps to “delay tolerant characteristics”

receiving, from a third apparatus, data in a plurality of data bundles that each comprise the identifier;
(“In step S22, the intermediate node (the DTN node 12 or 13) may determine a bundle to be subjected to deletion or compression based on the bundle's attribute indicated by the configuration information stored in the configuration information bundle. As an example, the intermediate node (the DTN node 12 or 13) may handle a bundle, of which bundle deletion or payload compression is allowed in the bundle's attribute, as a subject of deletion or compression. As another example, the intermediate node (the DTN node 12 or 13) may handle a bundle other than the configuration information bundle and bundles that store HTML data, namely, a bundle that stores resource data, such as image and video, as a subject of deletion or compression. In other words, the intermediate node (the DTN node 12 or 13) may determine the importance of data stored in the payload of each bundle, based on each bundle's attribute indicated by the configuration information bundle. Then, the intermediate node (the DTN node 12 or 13) should exclude the bundles that carry relatively important data (for example, configuration information and HTML data) from the subject of deletion or compression and handle the bundles that carry relatively unimportant data (for example, resource data, such as image and video) as the subject of deletion or compression.”; Ono et al.; 0064)
(“At step S22, the intermediate node (the DTN node 12 or 13) may record the bundle ID of the bundle determined as the subject of deletion or payload compression in the configuration information. In this way, other DTN nodes can identify a bundle that is subjected to deletion or payload compression at any of the nodes in the DTN 1.”; Ono et al.; 0065)
(where
“DTN node 12” maps to “third apparatus”
FIG. 1 illustrates “DTN node 13” receiving “response bundles” from “DTN node 12” which maps to “receiving, from a third apparatus”
“bundle and bundles that store HTML data, namely, a bundle that stores resource data” maps to “data in a plurality of data bundles”
“The detection may be performed, for example, by referring to the bundle ID of the bundle that is subjected to deletion or compression recorded in the configuration information bundle” maps to “that each comprise the identifier”, where “bundle ID” maps to “identifier”

processing, based on the first information, the plurality of data bundles; and
“determine a bundle to be subjected to deletion or compression based on the bundle's attribute indicated by the configuration information stored in the configuration information bundle”/”the intermediate node (the DTN node 12 or 13) should exclude the bundles that carry relatively important data (for example, configuration information and HTML data) from the subject of deletion or compression and handle the bundles that carry relatively unimportant data (for example, resource data, such as image and video) as the subject of deletion or compression” maps to “processing, based on the first information, the plurality of data bundles”, where “determine” maps to “processing”, “based on the bundle’s attribute indicated by the configuration information” maps to “based on the first information”, “bundles” maps to “the plurality of data bundles”

routing, based on the first information, the plurality of data bundles.
“the intermediate node (the DTN node 12 or 13) may determine the importance of data stored in the payload of each bundle, based on each bundle's attribute indicated by the configuration information bundle. Then, the intermediate node (the DTN node 12 or 13) should exclude the bundles that carry relatively important data (for example, configuration information and HTML data) from the subject of deletion or compression and handle the bundles that carry relatively unimportant data (for example, resource data, such as image and video) as the subject of deletion or compression” maps to “routing, based on the first information, the plurality of data bundles”, where “exclude...from deletion or compression”/”subject of deletion or compression” maps to “routing”, “based on each bundle’s attribute” maps to “based on the first information”, “bundles” maps  to “the plurality of data bundles”
      	
	Ono et al. teaches communication of configuration information to DTN nodes where the configuration information is used to determine whether to forward, delete or compress received data bundles based on a bundle ID and an associated attribute for determining whether to forward, delete or compress the data bundles.
      
Ono et al. as described above does not explicitly teach:
delay tolerant [communication configuration]

However, Fall et al. further teaches a delay tolerance parameters capability which includes:
delay tolerant [communication configuration]
(“An embodiment method for providing robust web transactions over a network exhibiting intermittent conductivity between a source computing device and a destination device may include receiving at a first network node a set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters from one of a source computing device and another network node.... The method further may further include determining from the delay tolerance parameters whether the web transaction has expired, transmitting the set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters in response to determining that the web transaction has not expired, and deleting the set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters in response to determining that the web transaction has expired.”; Fall et al.; 0011)
(where
“receiving at a first network node a set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters from one of a source computing device and another network node... determining from the delay tolerance parameters whether the web transaction has expired, transmitting the set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters in response to determining that the web transaction has not expired, and deleting the set of messages” maps to “delay tolerant [communication configuration]”, where “delay tolerance parameters” maps to “delay tolerant [communication configuration]”
      
	Fall et al. teaches receiving delay tolerance parameters for configuring a network node to perform routing or deletion of messages based on the delay tolerance parameters.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delay tolerance parameters capability of Fall et al. into Ono et al. By modifying the configuration information bundle of Ono et al. to include the delay tolerance parameters capability as taught by the messaging of Fall et al., the benefits of improved DTN node (Ono et al.; 0011) with improved performance/reliability (Fall et al.; 0024) are achieved.

As to claim 2:
Ono et al. discloses:
the second apparatus comprises at least one of: ..., a network function, or....
(“The DTN node 11 further operates as a proxy (a web proxy) that performs web transactions (HTTP transactions) with the web server 51 in place of the DTN node 14.”; Ono et al.; 0045)

Ono et al. as described above does not explicitly teach:
server...,...

However, Fall et al. further teaches a server capability which includes:
server...,....
 (“the server functioning as an intermediate network node”; Fall et al.; 0015)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the server capability of Fall et al. into Ono et al. By modifying the intermediate DTN node of Ono et al. to include the server capability as taught by the intermediate node of Fall et al., the benefits of improved DTN node (Ono et al.; 0011) with improved performance/reliability (Fall et al.; 0024) are achieved.

As to claim 4:
Ono et al. discloses:
the information comprises at least one of: ..., a ...information type
(“In particular, each bundle's attribute may indicate whether the data segment stored in the payload corresponds to HTML data or resource data (for example, image, audio, or video). Each bundle's attribute may further indicate which one of a plurality of classifications of resource data (for example, image, audio, or video) the data segment stored in the payload corresponds to.”; Ono et al.; 0055)

Ono et al. as described above does not explicitly teach:
delay tolerant data (DTD)

However, Fall et al. further teaches a delay tolerance parameters/data object capability which includes:
delay tolerant data (DTD)
(“An embodiment method for providing robust web transactions over a network exhibiting intermittent conductivity between a source computing device and a destination device may include receiving at a first network node a set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters from one of a source computing device and another network node.... The method further may further include determining from the delay tolerance parameters whether the web transaction has expired, transmitting the set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters in response to determining that the web transaction has not expired, and deleting the set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters in response to determining that the web transaction has expired.”; Fall et al.; 0011)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delay tolerance parameters/data object capability of Fall et al. into Ono et al. By modifying the configuration information bundle of Ono et al. to include the delay tolerance parameters/data object capability as taught by the messaging of Fall et al., the benefits of improved DTN node (Ono et al.; 0011) with improved performance/reliability (Fall et al.; 0024) are achieved.

As to claim 16:      
Ono et al. as described above does not explicitly teach:
wherein the processing comprises buffering of data bundles of the plurality of data bundles to enable aggregation of data bundles.

However, Fall et al. further teaches a store/aggregate capability which includes:
wherein the processing comprises buffering of data bundles of the plurality of data bundles to enable aggregation of data bundles.
(“The DTN middleware may process the URI's, the HTTP request method, and the header field in Bundle Block at each hop, to determine when to store the message for future transmission. In some embodiments, a message may be deliberately delayed based on knowledge of the delay tolerance of the data, the network load, or link conditions, or with a goal to aggregate messages for a future transmission for reducing power utilization or improved network utilization.”; Fall et al.; 0070)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the store/aggregate capability of Fall et al. into Ono et al. By modifying the processing of Ono et al. to include the store/aggregate capability as taught by the processing of Fall et al., the benefits of improved DTN node (Ono et al.; 0011) with improved performance/reliability (Fall et al.; 0024) are achieved.

As to claim 24:
Ono et al. discloses:
A method comprising:
receiving, from a second apparatus via the network, information comprising a ... communication configuration comprising an identifier and a delay tolerant characteristic;
(“A node in a DTN includes: a memory; and a processor coupled to the memory and configured to execute data transfer processing for the DTN, wherein the data transfer processing”; Ono et al.; Abstract”
(“At step S13, the DTN node 11 generates a configuration information bundle that stores configuration information indicating each attribute of the plurality of bundles generated at step S12. The configuration information or each bundle's attribute stored in the configuration information is used for selecting a bundle to be deleted or a bundle, of which payload is to be compressed, at an intermediate node (that is, the DTN nodes 12 and 13) as will be described later. As an example, each bundle's attribute may indicate whether or not deletion of the bundle or compression of the payload is allowed for each of the bundles at an intermediate node in the DTN 1. As an example, each bundle's attribute may indicate the classification of a data segment (that is, a fragment of the content) stored in the payload. In particular, each bundle's attribute may indicate whether the data segment stored in the payload corresponds to HTML data or resource data (for example, image, audio, or video). Each bundle's attribute may further indicate which one of a plurality of classifications of resource data (for example, image, audio, or video) the data segment stored in the payload corresponds to.”; Ono et al.; 0055)
(“At step S31, the DTN node 13 (12) receives, on the DTN 1, a plurality of bundles to be transferred to the same destination node (the DTN node 14). The plurality of bundles include a plurality of bundles that carry the data segments of a content and the configuration information bundle, which are described with reference to FIG. 3. It should be noted that the part of the plurality of bundles that carry the data segments may be deleted or compressed at another intermediate node in accordance with the procedure that is described with reference to FIG. 4.”; Ono et al.; 0068)
(“At step S32, the DTN node 13 (12) detects that a bundle relating to the delivery of the content is deleted at any of the nodes in the DTN 1 or the payload of the bundle is compressed at any of the nodes in the DTN 1. The detection may be performed, for example, by referring to the bundle ID of the bundle that is subjected to deletion or compression recorded in the configuration information bundle.”; Ono et al.; 0069)
(“FIG. 1 is a block diagram illustrating an example of the configuration example of a Delay/Disruption/Disconnect Tolerant Network (DTN) 1 according to a first example embodiment.”; Ono et al.; 0042)
(where
“processor coupled to the memory and configured to execute data transfer processing for the DTN, wherein the data transfer” maps to “processor”, “memory”, etc.
“DTN node 13” maps to “apparatus”,
“DTN node 11” maps to “second apparatus”,
“DTN node 13...receives...configuration information bundle”/”the bundle ID of the bundle that is subjected to deletion or compression recorded in the configuration information bundle”/”attribute of the plurality of bundles”/” Delay/Disruption/Disconnect Tolerant Network (DTN)” maps to “receiving, from a second apparatus via the network, information comprising a ... communication configuration comprising an identifier and a delay tolerant characteristic”, where “receives” maps to “receiving”, “configuration information bundle” maps to “communication configuration”, “bundle ID” maps to “identifier”, “deletion or compression”/”attribute of the plurality of bundles”/”Delay/Disruption/Disconnect Tolerant Network (DTN)” maps to “delay tolerant characteristics”

receiving, from a third apparatus, data in a plurality of data bundles that each comprise the identifier;
 (“In step S22, the intermediate node (the DTN node 12 or 13) may determine a bundle to be subjected to deletion or compression based on the bundle's attribute indicated by the configuration information stored in the configuration information bundle. As an example, the intermediate node (the DTN node 12 or 13) may handle a bundle, of which bundle deletion or payload compression is allowed in the bundle's attribute, as a subject of deletion or compression. As another example, the intermediate node (the DTN node 12 or 13) may handle a bundle other than the configuration information bundle and bundles that store HTML data, namely, a bundle that stores resource data, such as image and video, as a subject of deletion or compression. In other words, the intermediate node (the DTN node 12 or 13) may determine the importance of data stored in the payload of each bundle, based on each bundle's attribute indicated by the configuration information bundle. Then, the intermediate node (the DTN node 12 or 13) should exclude the bundles that carry relatively important data (for example, configuration information and HTML data) from the subject of deletion or compression and handle the bundles that carry relatively unimportant data (for example, resource data, such as image and video) as the subject of deletion or compression.”; Ono et al.; 0064)
(“At step S22, the intermediate node (the DTN node 12 or 13) may record the bundle ID of the bundle determined as the subject of deletion or payload compression in the configuration information. In this way, other DTN nodes can identify a bundle that is subjected to deletion or payload compression at any of the nodes in the DTN 1.”; Ono et al.; 0065)
(where
“DTN node 12” maps to “third apparatus”
FIG. 1 illustrates “DTN node 13” receiving “response bundles” from “DTN node 12” which maps to “receiving, from a third apparatus”
“bundle and bundles that store HTML data, namely, a bundle that stores resource data” maps to “data in a plurality of data bundles”
“The detection may be performed, for example, by referring to the bundle ID of the bundle that is subjected to deletion or compression recorded in the configuration information bundle” maps to “that each comprise the identifier”, where “bundle ID” maps to “identifier”

processing, based on the first information, the plurality of data bundles; and
 “determine a bundle to be subjected to deletion or compression based on the bundle's attribute indicated by the configuration information stored in the configuration information bundle”/”the intermediate node (the DTN node 12 or 13) should exclude the bundles that carry relatively important data (for example, configuration information and HTML data) from the subject of deletion or compression and handle the bundles that carry relatively unimportant data (for example, resource data, such as image and video) as the subject of deletion or compression” maps to “processing, based on the first information, the plurality of data bundles”, where “determine” maps to “processing”, “based on the bundle’s attribute indicated by the configuration information” maps to “based on the first information”, “bundles” maps to “the plurality of data bundles”

routing, based on the first information, the plurality of data bundles.
 “the intermediate node (the DTN node 12 or 13) may determine the importance of data stored in the payload of each bundle, based on each bundle's attribute indicated by the configuration information bundle. Then, the intermediate node (the DTN node 12 or 13) should exclude the bundles that carry relatively important data (for example, configuration information and HTML data) from the subject of deletion or compression and handle the bundles that carry relatively unimportant data (for example, resource data, such as image and video) as the subject of deletion or compression” maps to “routing, based on the first information, the plurality of data bundles”, where “exclude...from deletion or compression”/”subject of deletion or compression” maps to “routing”, “based on each bundle’s attribute” maps to “based on the first information”, “bundles” maps  to “the plurality of data bundles”
      	
	Ono et al. teaches communication of configuration information to DTN nodes where the configuration information is used to determine whether to forward, delete or compress received data bundles based on a bundle ID and an associated attribute for determining whether to forward, delete or compress the data bundles.
      
Ono et al. as described above does not explicitly teach:
delay tolerant [communication configuration]

However, Fall et al. further teaches a delay tolerance parameters capability which includes:
delay tolerant [communication configuration]
(“An embodiment method for providing robust web transactions over a network exhibiting intermittent conductivity between a source computing device and a destination device may include receiving at a first network node a set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters from one of a source computing device and another network node.... The method further may further include determining from the delay tolerance parameters whether the web transaction has expired, transmitting the set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters in response to determining that the web transaction has not expired, and deleting the set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters in response to determining that the web transaction has expired.”; Fall et al.; 0011)
(where
“receiving at a first network node a set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters from one of a source computing device and another network node... determining from the delay tolerance parameters whether the web transaction has expired, transmitting the set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters in response to determining that the web transaction has not expired, and deleting the set of messages” maps to “delay tolerant [communication configuration]”, where “delay tolerance parameters” maps to “delay tolerant [communication configuration]”
      
	Fall et al. teaches receiving delay tolerance parameters for configuring a network node to perform routing or deletion of messages based on the delay tolerance parameters.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delay tolerance parameters capability of Fall et al. into Ono et al. By modifying the configuration information bundle of Ono et al. to include the delay tolerance parameters capability as taught by the messaging of Fall et al., the benefits of improved DTN node (Ono et al.; 0011) with improved performance/reliability (Fall et al.; 0024) are achieved.

As to claim 25:
Ono et al. discloses:
the second apparatus comprises at least one of: ..., a network function, or....
(“The DTN node 11 further operates as a proxy (a web proxy) that performs web transactions (HTTP transactions) with the web server 51 in place of the DTN node 14.”; Ono et al.; 0045)

Ono et al. as described above does not explicitly teach:
server...,...

However, Fall et al. further teaches a server capability which includes:
server...,....
 (“the server functioning as an intermediate network node”; Fall et al.; 0015)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the server capability of Fall et al. into Ono et al. By modifying the intermediate DTN node of Ono et al. to include the server capability as taught by the intermediate node of Fall et al., the benefits of improved DTN node (Ono et al.; 0011) with improved performance/reliability (Fall et al.; 0024) are achieved.

As to claim 27:
Ono et al. discloses:
the information comprises at least one of: ..., a ...information type
(“In particular, each bundle's attribute may indicate whether the data segment stored in the payload corresponds to HTML data or resource data (for example, image, audio, or video). Each bundle's attribute may further indicate which one of a plurality of classifications of resource data (for example, image, audio, or video) the data segment stored in the payload corresponds to.”; Ono et al.; 0055)

Ono et al. as described above does not explicitly teach:
delay tolerant data (DTD)

However, Fall et al. further teaches a delay tolerance parameters/data object capability which includes:
delay tolerant data (DTD)
(“An embodiment method for providing robust web transactions over a network exhibiting intermittent conductivity between a source computing device and a destination device may include receiving at a first network node a set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters from one of a source computing device and another network node.... The method further may further include determining from the delay tolerance parameters whether the web transaction has expired, transmitting the set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters in response to determining that the web transaction has not expired, and deleting the set of messages constituting a web transaction, a data object, handling instructions and delay tolerance parameters in response to determining that the web transaction has expired.”; Fall et al.; 0011)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delay tolerance parameters/data object capability of Fall et al. into Ono et al. By modifying the configuration information bundle of Ono et al. to include the delay tolerance parameters/data object capability as taught by the messaging of Fall et al., the benefits of improved DTN node (Ono et al.; 0011) with improved performance/reliability (Fall et al.; 0024) are achieved.

Claim(s) 12, 13, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. US 20170208503 in view of Fall et al. US 20140032730 and in further view of Park et al. US 20180020390 (U.S. Patents citation #1 listed on IDS dated 1/28/2021).

As to claim 12:      
Ono et al. as described above does not explicitly teach:
wherein the third apparatus comprises a user equipment (UE).

However, Park et al. further teaches a UE relay capability which includes:
wherein the third apparatus comprises a user equipment (UE).
 (“The present disclosure relates to improved techniques that support the selection of nodes and routing for forwarding delay-tolerant messages. Generally, the described techniques provide for a wireless relay device, such as a user equipment (UE), to receive a delay tolerant message and forward the message to an appropriate wireless network.”; Park et al.; 0004)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay capability of Park et al. into Ono et al. By modifying the relaying DTN of Ono et al. to include the UE relay capability as taught by the UE of Park et al., the benefits of improved selection/routing (Park et al.; 0004) are achieved.

As to claim 13:     
Ono et al. discloses:
 further comprising computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising:
sending, to a ...equipment..., second information to configure delay tolerant communications between the ... and a fourth apparatus, wherein the fourth apparatus comprises...device.
(“As an example, each bundle's attribute may indicate the classification of a data segment (that is, a fragment of the content) stored in the payload. In particular, each bundle's attribute may indicate whether the data segment stored in the payload corresponds to HTML data or resource data (for example, image, audio, or video). Each bundle's attribute may further indicate which one of a plurality of classifications of resource data (for example, image, audio, or video) the data segment stored in the payload corresponds to.”; Ono et al.; 0055)
(“In the DTN, a plurality of DTN nodes achieve data delivery between a transmission source node and a destination node by autonomously relaying data bundles”; Ono et al.; 0002)
(where
“plurality of DTN nodes” with DTN node between “DTN node 13”/FIG.1 and “DTN node 14”/FIG. 1 maps to “equipment”
“DTN node 14”/FIG. 1 maps to “...device”
“bundle's attribute may further indicate which one of a plurality of classifications” maps to “second information”

Ono et al. as described above does not explicitly teach:
user equipment (UE)
a remote [device]

However, Park et al. further teaches a UE relay/UE remote capability which includes:
user equipment (UE)
a remote [device]
(“The UEs 115 are dispersed throughout the wireless communications system 100, and each UE 115 may be stationary or mobile. A UE 115 may also include or be referred to by those skilled in the art as a mobile station, a subscriber station, a mobile unit, a subscriber unit, a wireless unit, a remote unit, a mobile device, a wireless device, a wireless communications device, a remote device, a mobile subscriber station, an access terminal, a mobile terminal, a wireless terminal, a remote terminal, a handset, a user agent, a mobile client, a client, or some other suitable terminology. A UE 115 may be a cellular phone, a personal digital assistant (PDA), a wireless modem, a wireless communication device, a handheld device, a tablet computer, a laptop computer, a cordless phone, a wireless local loop (WLL) station, or the like. A UE may be able to communicate with various types of base stations and network equipment including macro eNBs, small cell eNBs, relay base stations, and the like. A UE 115 may communicate with a base station 105 via transmission 125. Transmission 125 may utilize licensed spectrum protocols (e.g., 3G, 4G (LTE), 5G, etc.), or unlicensed spectrum protocols (e.g., WiFi, Bluetooth, etc.).”; Park et al.; 0060)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay capability of Park et al. into Ono et al. By modifying the relaying DTN/destination DTN node of Ono et al. to include the UE relay/UE remote capability as taught by the UEs of Park et al., the benefits of improved selection/routing (Park et al.; 0004) are achieved.

As to claim 35:      
Ono et al. as described above does not explicitly teach:
wherein the third apparatus comprises a user equipment (UE).

However, Park et al. further teaches a UE relay capability which includes:
wherein the third apparatus comprises a user equipment (UE).
 (“The present disclosure relates to improved techniques that support the selection of nodes and routing for forwarding delay-tolerant messages. Generally, the described techniques provide for a wireless relay device, such as a user equipment (UE), to receive a delay tolerant message and forward the message to an appropriate wireless network.”; Park et al.; 0004)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay capability of Park et al. into Ono et al. By modifying the relaying DTN of Ono et al. to include the UE relay capability as taught by the UE of Park et al., the benefits of improved selection/routing (Park et al.; 0004) are achieved.

As to claim 36:     
Ono et al. discloses:
 further comprising computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising:
sending, to a ...equipment..., second information to configure delay tolerant communications between the ... and a fourth apparatus, wherein the fourth apparatus comprises...device.
(“As an example, each bundle's attribute may indicate the classification of a data segment (that is, a fragment of the content) stored in the payload. In particular, each bundle's attribute may indicate whether the data segment stored in the payload corresponds to HTML data or resource data (for example, image, audio, or video). Each bundle's attribute may further indicate which one of a plurality of classifications of resource data (for example, image, audio, or video) the data segment stored in the payload corresponds to.”; Ono et al.; 0055)
(“In the DTN, a plurality of DTN nodes achieve data delivery between a transmission source node and a destination node by autonomously relaying data bundles”; Ono et al.; 0002)
(where
“plurality of DTN nodes” with DTN node between “DTN node 13”/FIG.1 and “DTN node 14”/FIG. 1 maps to “equipment”
“DTN node 14”/FIG. 1 maps to “...device”
“bundle's attribute may further indicate which one of a plurality of classifications” maps to “second information”

Ono et al. as described above does not explicitly teach:
user equipment (UE)
a remote [device]

However, Park et al. further teaches a UE relay/UE remote capability which includes:
user equipment (UE)
a remote [device]
(“The UEs 115 are dispersed throughout the wireless communications system 100, and each UE 115 may be stationary or mobile. A UE 115 may also include or be referred to by those skilled in the art as a mobile station, a subscriber station, a mobile unit, a subscriber unit, a wireless unit, a remote unit, a mobile device, a wireless device, a wireless communications device, a remote device, a mobile subscriber station, an access terminal, a mobile terminal, a wireless terminal, a remote terminal, a handset, a user agent, a mobile client, a client, or some other suitable terminology. A UE 115 may be a cellular phone, a personal digital assistant (PDA), a wireless modem, a wireless communication device, a handheld device, a tablet computer, a laptop computer, a cordless phone, a wireless local loop (WLL) station, or the like. A UE may be able to communicate with various types of base stations and network equipment including macro eNBs, small cell eNBs, relay base stations, and the like. A UE 115 may communicate with a base station 105 via transmission 125. Transmission 125 may utilize licensed spectrum protocols (e.g., 3G, 4G (LTE), 5G, etc.), or unlicensed spectrum protocols (e.g., WiFi, Bluetooth, etc.).”; Park et al.; 0060)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE relay capability of Park et al. into Ono et al. By modifying the relaying DTN/destination DTN node of Ono et al. to include the UE relay/UE remote capability as taught by the UEs of Park et al., the benefits of improved selection/routing (Park et al.; 0004) are achieved.

Claim(s) 15 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. US 20170208503 in view of Fall et al. US 20140032730 and in further view of Speight US 20170373979.

As to claim 15:      
Ono et al. as described above does not explicitly teach:
wherein the processing comprises identifying and removing duplicate data bundles from the plurality of data bundles.

However, Speight et al. further teaches a remove duplicate capability which includes:
wherein the processing comprises identifying and removing duplicate data bundles from the plurality of data bundles.
(“In some examples, a processor and memory in the dedicated DTN gateway node 404 may perform comparison of received data bundles with those stored in memory, to remove any duplicate bundles that may have been received from earlier passing wireless communication units/smartphones. In an opportunistic network replicating data is a common technique to improve routing efficiency, e.g. if there are multiple copies of a bundle propagating through the opportunistic network, the chance that a bundle reaches its intended destination is increased, thereby reducing latency. In some examples described herein, the opportunity to have limited cellular connected nodes allows duplicates to be deleted and only unique bundles are sent to the internet using the cellular connection. However, nodes cannot be certain that this bundle will reach the dedicated DTN gateway node 404, and therefore it sends a copy of the data (or bundle) to multiple smartphones that discover it. Thus, the use of a dedicated DTN gateway node 404 to delete replica bundles that it receives removes the possibility that the same bundle may be uploaded multiple times from multiple passing smartphones as soon as they reach cellular coverage.”; Speight; 0079)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the remove duplicate capability of Speight et al. into Ono et al. By modifying the processing of Ono et al. to include the remove duplicate capability as taught by the processing of Speight et al., the benefits of improved routing efficiency (Speight; 0079) are achieved.

As to claim 38:      
Ono et al. as described above does not explicitly teach:
identifying and removing duplicate data bundles from the plurality of data bundles.
buffering of data bundles of the plurality of data bundles to enable aggregation of data bundles.

However, Fall et al. further teaches a store/aggregate capability which includes:
buffering of data bundles of the plurality of data bundles to enable aggregation of data bundles.
(“The DTN middleware may process the URI's, the HTTP request method, and the header field in Bundle Block at each hop, to determine when to store the message for future transmission. In some embodiments, a message may be deliberately delayed based on knowledge of the delay tolerance of the data, the network load, or link conditions, or with a goal to aggregate messages for a future transmission for reducing power utilization or improved network utilization.”; Fall et al.; 0070)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the store/aggregate capability of Fall et al. into Ono et al. By modifying the processing of Ono et al. to include the store/aggregate capability as taught by the processing of Fall et al., the benefits of improved DTN node (Ono et al.; 0011) with improved performance/reliability (Fall et al.; 0024) are achieved.

However, Speight et al. further teaches a remove duplicate capability which includes:
identifying and removing duplicate data bundles from the plurality of data bundles.
(“In some examples, a processor and memory in the dedicated DTN gateway node 404 may perform comparison of received data bundles with those stored in memory, to remove any duplicate bundles that may have been received from earlier passing wireless communication units/smartphones. In an opportunistic network replicating data is a common technique to improve routing efficiency, e.g. if there are multiple copies of a bundle propagating through the opportunistic network, the chance that a bundle reaches its intended destination is increased, thereby reducing latency. In some examples described herein, the opportunity to have limited cellular connected nodes allows duplicates to be deleted and only unique bundles are sent to the internet using the cellular connection. However, nodes cannot be certain that this bundle will reach the dedicated DTN gateway node 404, and therefore it sends a copy of the data (or bundle) to multiple smartphones that discover it. Thus, the use of a dedicated DTN gateway node 404 to delete replica bundles that it receives removes the possibility that the same bundle may be uploaded multiple times from multiple passing smartphones as soon as they reach cellular coverage.”; Speight; 0079)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the remove duplicate capability of Speight et al. into Ono et al. By modifying the processing of Ono et al. to include the remove duplicate capability as taught by the processing of Speight et al., the benefits of improved routing efficiency (Speight; 0079) are achieved.

Claim(s) 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. US 20170208503 in view of Fall et al. US 20140032730 and in further view of Torres et al. US 20180092020.

As to claim 17:      
Ono et al. as described above does not explicitly teach:
wherein the routing comprises identification of alternate downlink data paths.

However, Torres et al. further teaches an alternate route capability which includes:
wherein the routing comprises identification of alternate downlink data paths.
(“At block 740, the resource manager 110 determines the alternate route for each priority. For instance, the resource manager 110 may determine a different downlink, ISL, etc., if the route determined at block 735 is unavailable or otherwise unsuitable for transmitting the packet. In some instances, the resource manager 110 may determine that certain packets (such as low priority packets) should be dropped if the primary route is unavailable.”; Torres et al.; 0057)
(“FIG. 5 illustrates an example per beam routing table and alternate path information. That is, the routing table may have additional characteristics including an output port per priority and an alternate port if the primary port is congested or experiencing failure. Thus, the routing table of FIG. 5 identifies, for each beam, a priority, an output port, and an alternative output port. The priorities may be represented as high (H), medium (M), or low (L). In some instances, low priority packets are dropped if the output port is unavailable. For example, in the example shown in FIG. 5, a low priority packet on Beam 1 is dropped if ISL A has failed. Similarly, in the example shown in FIG. 5, a low priority packet on Beam 142 is dropped if Downlink Y has failed.”; Torres et al.; 0039)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the alternate route capability of Torres et al. into Ono et al. By modifying the system of Ono et al. to include the alternate route capability as taught by the system of Torres et al., the benefits of reduced congestion (Torres et al.; 0044) are achieved.

As to claim 18:      
Ono et al. as described above does not explicitly teach:
wherein the identification of alternate downlink data paths is based on one or more of: ..., estimated endpoint trajectory...

However, Torres et al. further teaches a future location capability which includes:
wherein the identification of alternate downlink data paths is based on one or more of: ..., estimated endpoint trajectory...
(“Thus, in developing the routing tables, the resource manager 110 may be programmed to determine the future locations of multiple mobile nodes 105 relative to future time ticks, determine which of the mobile nodes 105 will be able to communicate with one another or various ground stations at each time tick (e.g., associate each future location to a time tick), and generate or update the routing table according to the future locations and connectivity at each time tick. In one possible approach, the resource manager 110 may be programmed to determine the future locations of the mobile nodes 105 according to the movement pattern of the mobile node 105. For instance, if the mobile nodes 105 are incorporated into satellite, the resource manager 110 may be programmed to determine the future location of mobile node 105 according to the respective orbit paths of the satellites housing the mobile nodes 105. The resource manager 110 may be programmed to compare the orbit paths to determine when, if ever, the satellites will be in communication with one another and the time tick at which such communication between satellites may be possible. The resource manager 110 may be programmed to generate or update the routing table according to such information. In addition, or as an alternative to satellite-to-satellite communication, the resource manager 110 may consider the ground coverage of each satellite housing the mobile node 105 at each time tick. Thus, the resource manager 110 may determine which ground stations the satellite is able to communicate with based on the satellite's beam coverage and update or generate the routing table according to that information.”; Torres et al.; 0021)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the future location capability of Torres et al. into Ono et al. By modifying the system of Ono et al. to include the future location capability as taught by the system of Torres et al., the benefits of reduced congestion (Torres et al.; 0044) are achieved.

As to claim 19:      
Ono et al. as described above does not explicitly teach:
wherein the routing comprises transmission or ... of downlink data bundles via the alternate downlink data paths identified.

However, Torres et al. further teaches a future location communication capability which includes:
wherein the routing comprises transmission or ... of downlink data bundles via the alternate downlink data paths identified.
(“Thus, in developing the routing tables, the resource manager 110 may be programmed to determine the future locations of multiple mobile nodes 105 relative to future time ticks, determine which of the mobile nodes 105 will be able to communicate with one another or various ground stations at each time tick (e.g., associate each future location to a time tick), and generate or update the routing table according to the future locations and connectivity at each time tick. In one possible approach, the resource manager 110 may be programmed to determine the future locations of the mobile nodes 105 according to the movement pattern of the mobile node 105. For instance, if the mobile nodes 105 are incorporated into satellite, the resource manager 110 may be programmed to determine the future location of mobile node 105 according to the respective orbit paths of the satellites housing the mobile nodes 105. The resource manager 110 may be programmed to compare the orbit paths to determine when, if ever, the satellites will be in communication with one another and the time tick at which such communication between satellites may be possible. The resource manager 110 may be programmed to generate or update the routing table according to such information. In addition, or as an alternative to satellite-to-satellite communication, the resource manager 110 may consider the ground coverage of each satellite housing the mobile node 105 at each time tick. Thus, the resource manager 110 may determine which ground stations the satellite is able to communicate with based on the satellite's beam coverage and update or generate the routing table according to that information.”; Torres et al.; 0021)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the future location communication capability of Torres et al. into Ono et al. By modifying the system of Ono et al. to include the future location communication capability as taught by the system of Torres et al., the benefits of reduced congestion (Torres et al.; 0044) are achieved.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. US 20170208503 in view of Fall et al. US 20140032730 and in further view of Condeixa et al. US 20170339622 and Adachi et al. JP 2006246539 (citations are from English translation).

As to claim 23:      
Ono et al. as described above does not explicitly teach:
sending, to the second apparatus, a partial acknowledgement; and
sending, to the second apparatus, an end-to-end acknowledgement.

However, Condeixa et al. further teaches an end-to-end ACK capability which includes:
sending, to the second apparatus, an end-to-end acknowledgement.
(“In accordance with aspects of the present disclosure, data storage/retention and dissemination rules for upstream data may determine, by way of example and not limitation, whether a bundle is sent as unicast or broadcast traffic; whether a recipient of the bundle is to send an ACK; and/or whether an end-to-end ACKs for a bundle is to be sent to and/or from a DTN server (e.g., DTN server 720). Such data storage/retention and dissemination rules for upstream data may also determine, for example, how many replicas/copies of a particular bundle should be sent by a particular sender or a particular type of sender (e.g., the sender originating the bundle and communicating the bundle to an intermediate node, an intermediate node communicating the bundle to another intermediate node, a sender communicating the bundle to a DTN server, and/or other types).”; Condeixa et al.; 0187)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement end-to-end ACK capability of Condeixa et al. into Ono et al. By modifying the processing of Ono et al. to include the end-to-end ACK capability as taught by the processing of Condeixa et al., the benefits of improved bundling/communication (Condeixa et al.; 0199) are achieved.

However, Adachi et al. further teaches a partial ACK capability which includes:
sending, to the second apparatus, a partial acknowledgement; and
(“superframe is retransmitted based on a partial ACK (partial response) 90”; Adachi et al.; p.6, para. 1)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement partial ACK capability of Adachi et al. into Ono et al. By modifying the processing of Ono et al. to include the partial ACK capability as taught by the processing of Adachi et al., the benefits of improved transmission efficiency (Adachi et al.; p.6; bottom of page) are achieved.

Allowable Subject Matter
Claim(s) 20, 21 and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20170295598 – teaches a relay UE which performs data aggregation (see para. 0040).
	US 20130230035 – teaches configuration parameters which include delay tolerance (see para. 0058).
	US 20180063860 – teaches configuration of a delay-tolerant device with an indicator (see para. 0043).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464